This is a companion case to San Lorenzo Title  Improvement Company v. City Mortgage Company, opinion delivered today.
In this case plaintiff in error sued defendants in error for certain lots and parcels of land in El Paso County, said land being situated on San Lorenzo Banco No. 302. Plaintiff in error's right to recover in this suit depends upon its title to the San Lorenzo Banco No. 302, and its petition in the District Court in this suit was identical in all essential respects to its petition in its case against City Mortgage Company, and the issues are the same as in that case.
The District Court sustained a general demurrer to plaintiff in error's petition in this case, as it did in the City Mortgage Company Case. This judgment was affirmed by the Court of Civil Appeals for the Eighth District. (48 S.W.2d 315.)
Upon the authority of the case of San Lorenzo Title 
Improvement Company v. City Mortgage Company, supra, the judgments of the District Court and of the Court of Civil Appeals are accordingly affirmed. *Page 33